Citation Nr: 0218147	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right hand.

2.  Entitlement to service connection for a mental 
disorder.	
	

ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1980 to 
July 14, 1980.  His claims comes before the Board of 
Veteran's Appeals (Board) on appeal from a November 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefits sought on appeal.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims for service connection, and has 
obtained and fully developed all evidence necessary for 
the equitable disposition of the claims. 

2.  No medical evidence shows that the veteran has a 
current disability involving the right hand. 

3.  No medical evidence shows that the veteran has a 
current mental disorder.


CONCLUSIONS OF LAW

1.  The veteran does not suffer from residuals of a 
fracture of the right hand that was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.159, 3.303 (2002); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).

2.  The veteran does not have a mental disorder that was 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 3.303 (2002); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub.L.No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 C.F.R. § 3.159 (2002).

In this case, the Board finds that VA has complied with 
the duty-to-assist requirement of the VCAA.  The RO has 
made several attempts to obtain information from the 
veteran concerning possible treatment for the claimed 
disabilities at issue.  In particular, the RO sent the 
veteran several authorization forms (VA Forms 21-4141 
(JF)) which instructed that he list any medical treatment 
he may have received.  The veteran indicated that the only 
treatment he had received occurred in service and 
identified no current treatment.  The veteran also 
indicated that he wished to be schedule for a video 
conference hearing before a member of the Board, but then 
failed to appear with no explanation provided.  Under 
these circumstances, the Board finds that no additional 
development is required.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that, if a veteran wishes 
help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence). 

In addition, the RO scheduled the veteran to undergo a VA 
examination in July 2001 in connection with his claims.  
Again, however, the veteran failed to cooperate and did 
not appear.  In October 2000, the veteran called the RO 
and explained that he was never notified of the 
examination; he then indicated that he wished to be 
rescheduled.  In a VA Form 9, however, the veteran 
admitted that he simply forgot to go the examination.  See 
Wood, supra.  In any event, since no injury or disease 
involving the right hand or a mental disorder has been 
shown at any time, either in service or thereafter, an 
examination is not necessary and would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will consider a 
medical examination or opinion necessary if the record 
contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and the record indicates that the disability 
or symptoms may be associated with the claimant's active 
military, service).  

The Board further notes that the discussions in the rating 
decision of November 2001, the statement of the case 
issued in May 2002, and various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  In letters dated 
February 2001 and July 2001, the RO notified the veteran 
of the evidence he should obtain and which evidence VA 
would obtain, and provided a VA Form 21-4142, 
Authorization for Release of Information, to assist the 
veteran in obtaining medical evidence in support of his 
claims.  See 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Board thus finds that further development of the 
record is not necessary and that further advisement under 
38 U.S.C.A. § 5103A is not required.  See  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on the VA with no benefit flowing to the veteran are to be 
avoided).  Disposition of the veteran's claims at the 
present time is appropriate.

II.  Discussion

The veteran claims that he currently suffers from 
residuals of a fracture of the right hand and a mental 
disorder as a result of service.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claims.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In this case, the veteran's service medical records show 
that the veteran served on active duty for a period of 
eleven days.  The initial physical examination for 
service, dated in June 1980 is negative for any complaints 
or findings referable to the issues on appeal.  A clinical 
record notes that the veteran was found qualified for 
active duty on July 3, 1980, based on an examination 
conducted in June 1980.  It was noted that the physical 
qualification validated the veteran for separation in 
accordance with the Marine Corps personnel manual.  The 
veteran was advised that he had been examined in the past 
90 days and it had been determined that he was physically 
qualified for separation from active duty.  No defects had 
been noted which would disqualify him from performance of 
his duties or entitle him to disability benefits from the 
Naval Service nor had he suffered any injuries or 
illnesses during his period of active duty.  He was 
advised that if he disagreed a medical officer would 
evaluate his claim and if indicated, refer him to a 
hospital for further study.  He was advised that to 
receive disability benefits from the Navy, he had to be 
found unfit to perform the duties of his rank because of 
injury incurred while entitled to receive basic pay.  It 
was noted that he could indicate his understanding of the 
foregoing statement by his signature.  The veteran signed 
and the signature was witnessed.  The report contained no 
complaints, treatment or findings involving the right hand 
or a mental condition.  It was noted that he was separated 
from the service by aptitude Board action.  The report 
specifically indicated that "no incapacitating mental 
and/or physical defects noted."  It also indicated that 
"medical problems while on active duty, for which medical 
treatment has been rendered, have been resolved with no 
sequelae."  There is no evidence that the veteran 
fractured his right hand or suffered from a chronic 
psychiatric disorder while on active duty. The DD 214 
reflects he was separated for unsuitability-Inaptitude 
(without an Administrative Board).

The record is also devoid of any medical evidence 
involving a right hand disability or mental condition 
since the veteran's discharge from service in 1980.  The 
Board notes that the veteran was specifically advised that 
there was no medical evidence of a current disability 
involving the right hand or a mental disorder, and he has 
not submitted any post-service medical evidence to support 
either claim.  Consequently, based on the veteran's 
failure to submit or identify any medical evidence showing 
a current right hand disability and a mental condition, 
service connection must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute 
a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim). 

 The Board has considered the veteran's own lay statements 
in support of his claims.  However, no evidence 
establishes that the veteran is competent to render a 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (where the determinative issue involves medical 
causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (when the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science, art, or trade to which the question 
relates are admissible in evidence). 

In sum, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
residuals of a fracture of the right hand and for a mental 
disorder.  As there is not an approximate balance of 
positive and negative evidence, the benefit-of-the-doubt 
standard does not apply.  38 U.S.C.A. § 5107(b); see 
Ferguson v. Principi, 273 F.3d 1072 (2001).  Accordingly, 
the appeal is denied.


ORDER

Service connection for residuals of a fracture of the 
right hand is denied.

Service connection for a mental disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

